DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim one, the examiner is unsure how to determine “depending on the voltage detected”.  There could be no voltage detected or a low voltage detected or a high voltage detected by the detection unit. Does depending on the voltage detected determines the duration of printing performed if any printing is performed?  Will the printer perform printing or not if the voltage detected is high, low or no voltage is detected?  In other words which voltage does it depend on for it to perform printing? 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1- 3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura Hiroki (JP2003-341192).
Kitamura Hiroki discloses the following claimed limitations:
* Re clm 1, a printing apparatus/31, 51/ (Abst,, figs 1-3)
* a thermal head/43, 53/; 
* a capacitor/36, 37, 56, 57/ capable of being charged and discharged;
* a detection unit/control unit, 38, 58/ configured to detect a voltage of the capacitor/36, 37, 56, 57/; 
* a battery/32, 52/ accommodation part configured to accommodate a dry-cell battery/rechargeable battery for electronic devices/ configured to supply electric power for charging the capacitor/36, 56/;
* a charging unit/38, 512/ configured to charge the capacitor/36, 57/ by the electric power of the dry-cell battery/32, 52/; 
* a controller/printer control unit, 58/ configured to: execute charging control of controlling the charging unit/512/ to charge the capacitor/57/ by the electric power of the dry-cell battery/control unit has a printer control unit that controls the operation of the printer and a power supply control unit that controls the power supply, battery 32 supplies power to the control unit 38 so that the input of the power switch 317 can be confirmed and the capacitor is charged/ and execute printing control of performing printing on a printing medium by driving the thermal head only with the electric power charged in the capacitor/57/, depending on the voltage detected by the detection unit/512/ (para 0014, see embodiment depiction for figs 1-5, figs 1-5).

* Re clm 3, a motor/transport motor, 1101/ for operating a conveying mechanism configured to convey the printing medium/1102/, wherein the controller is further configured to: execute conveying control of causing the conveying mechanism to convey the printing medium by driving the motor only with the electric power charged in the capacitor, and wherein, in the printing control, printing is performed while conveying the printing medium by the conveying control (para 0014, see embodiment depiction for figs 3-5, figs 3-5).

* Re clm 6, a printing apparatus/31, 51/ (Abst,, figs 1-3)
* a printing unit/43, 53/;
* a first power supply/36, 37, 56, 57/ capable of being charged and discharged; /36, 37, 56, 57/
* a detection unit/38, 58/ configured to detect a voltage of the first power supply/36,37, 56, 57/
* a battery/32, 52/ accommodation part configured to accommodate a second power supply/components of a rechargeable battery or battery for electronic devices/ configured to supply electric power for charging the first power supply/36,56/;
*  a charging unit/512/ configured to charge the first power supply/36, 37, 56, 57/ by the electric power of the second power supply/battery components/;
* a controller/58/ configured to: execute charging control of controlling the charging unit/512/ to charge the first power supply52/ by the electric power of the second power supply, and execute printing control of performing printing on a printing medium by driving the printing unit only with the electric power charged in the first power supply, depending on the voltage detected by the detection unit. (para 0014, see embodiment depiction for figs 1-5, figs 1-5).

* Re clm 8, a motor for operating a conveying mechanism configured to convey the printing medium, wherein the controller is further configured to: execute conveying control of causing the conveying mechanism to convey the printing medium by driving the motor only with the electric power charged in the first power supply, and wherein, in the printing control, printing is performed while conveying the printing medium by the conveying control  (para 0014, see embodiment depiction for figs 3-5, figs 3-5).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over         . Kitamura Hiroki (JP2003-341192) in view of Nishino et al. (US 1012/0002784).
Kitamura Hiroki discloses all of the limitations except for the following:
* Re clm 2, wherein the capacitor is a lithium-ion capacitor or an electric double layer capacitor.
* Re clm 7, wherein the first power supply is a lithium-ion capacitor or an electric double layer capacitor.
Nishino et al. discloses the following claimed limitations
* Re clm 2, wherein the capacitor is a lithium-ion capacitor or an electric double layer capacitor (paras 0148, 0121) for the purpose of providing electric power to a printer
* Re clm 7, wherein the first power supply is a lithium-ion capacitor or an electric double layer capacitor (paras 0148, 0121).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the capacitor is a lithium-ion capacitor or an electric double layer capacitor.; and wherein the first power supply is a lithium-ion capacitor or an electric double layer capacitor, taught by Nishino et al. into Kitamura Hiroki for the purpose of providing power to capture at least one radiographic image, printed image. 
Allowable Subject Matter
9.	Claims 4, 5, 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claims 4 & 5 is the inclusion of the limitations of a printing apparatus that includes wherein the controller is further configured to execute stop control of stopping the printing by stopping the driving of the thermal head, in a case where the voltage detected by the detection unit becomes smaller than a predetermined threshold value during the printing by the printing control, wherein, in the charging control, the charging unit is controlled to charge the capacitor by the electric power of the dry-cell battery after stopping the printing by the stop control, and wherein the printing control resumes the printing stopped by the stop control after the capacitor is charged by the charging control, and performs the printing on the printing medium by driving the thermal head only with the electric power charged in the capacitor. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claims 9 & 10 is the inclusion of the limitations of a printing apparatus that includes wherein the controller is further configured to execute stop control of stopping the printing by stopping the driving of the printing unit, in a case where the voltage detected by the detection unit becomes smaller than a predetermined threshold value during the printing by the printing control, wherein, in the charging control, the charging unit is controlled to charge the first power supply by the electric power of the second power supply after stopping the printing by the stop control, and wherein the printing control resumes the printing stopped by the stop control after the first power supply is charged by the charging control, and performs the printing on the printing medium by driving the printing unit only with the electric power charged in the first power supply. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853